Case: 12-10416   Document: 00512726428    Page: 1   Date Filed: 08/07/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                     Fifth Circuit

                                                                    FILED
                                No. 12-10416                     August 7, 2014
                                                                  Lyle W. Cayce
                                                                       Clerk
RANDY KOPP, Individually and on Behalf of All Others Similarly Situated,

                                         Plaintiff-Appellant

v.

SCOTT W. KLEIN; DONALD B. REED; STEPHEN L. ROBERTSON;
THOMAS S. ROGERS; PAUL E. WEAVER; JOHN J. MUELLER; JERRY V.
ELLIOT; SAMUEL D. JONES; KATHERINE J. HARLESS; THE
EMPLOYEE BENEFITS COMMITTEE; GEORGIA SCAIFE; JOHN DOES 1-
20; WILLIAM GIST; STEVEN GABERICH; CLIFFORD WILSON; BILLY
MUNDY; ANDREW COTICCHIO; THE HUMAN RESOURCES
COMMITTEE; FRANK P. GATTO,

                                         Defendants-Appellees


                Appeal from the United States District Court
                     for the Northern District of Texas


                       ON REMAND FROM
            THE SUPREME COURT OF THE UNITED STATES


Before JOLLY, GARZA, and OWEN, Circuit Judges.
PER CURIAM:
      Randy Kopp, an employee of Idearc, Inc., and a participant in the Idearc
Management Plan (“the Plan”), brought this Employee Retirement Security
Act (“ERISA”) action on behalf of all current and former participants in the
Plan for whose individual accounts the Plan purchased or held shares of the
Idearc Stock Fund from November 21, 2006 through March 31, 2009. The
    Case: 12-10416      Document: 00512726428        Page: 2    Date Filed: 08/07/2014



                                    No. 12-10416
district court dismissed Kopp’s complaint under Rule 12(b)(6). Fulmer v. Klein,
No. 3:09-CV-2354-N, 2012 WL 7634148 (N.D. Tex. Mar. 15, 2012). In an earlier
opinion, we affirmed. Kopp v. Klein, 722 F.3d 327 (5th Cir. 2013). The Supreme
Court granted a writ of certiorari, vacated our judgment, and remanded the
case “for further consideration in light of Fifth Third Bancorp v. Dudenhoeffer,
573 U.S. ___ (2014).”
      We VACATE the judgment of the Northern District of Texas, and
REMAND for proceedings consistent with the Supreme Court’s opinion. 1




      1Plaintiff-Appellant’s motion to remand and Defendants-Appellees’ cross-motion for
supplemental briefing are denied as moot.
                                           2